                                 UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN        DIVISION
                                   CASE NO. 5:19-CR-00096-FL


UNITED STATES OF AMERICA                     )
                                             )
                                             )
                                             )
                  VS .                       )
                                             )
                                             )
JAMES MURDOCK PEELE                          )


                                 WAIVER OF DETENTION HEARING


        I, JAMES MURDOCK PEELE , charged with an offense against the laws of the United
States, acknowledge that I have been informed by the Court of the complaint or indictment against
me, any affidavit filed in connection with the complaint or indictment against me, and the right to
be represented by counsel, all of which I fully understand and do waive my right to a detention
hearing in this case.




Date:   M ... ,....~ zz..,   Z.b\q




        Case 5:19-cr-00096-FL Document 21 Filed 03/22/19 Page 1 of 1
